Mikoll, J. P.
Appeal from an order of the Family Court of Broome County (Hester, Jr., J.), entered June 25, 1997, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate respondents’ child to be neglected.
Respondent Cynthia V. (hereinafter respondent) is the mother of Kaleb U., who was adjudicated a neglected child fol*924lowing a fact-finding hearing.* Family Court thereafter placed Kaleb in petitioner’s custody for a period of 12 months. On this appeal by respondent, her counsel asserts that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and the brief submitted by respondent’s counsel, we agree.
The record demonstrates that Kaleb was born with Pierre Robin’s syndrome, a cleft palate and a central nervous system disorder, causing him to be susceptible to, among other things, choking and requiring that he be placed on an apnea monitor in order to regulate his breathing. Quick and effective response to the monitor’s alarm is critical. In addition, Kaleb also requires a feeding tube which his caregiver must insert. A review of the record clearly demonstrates that respondent fails to fully comprehend the severity of Kaleb’s medical condition, due in part to her limited intellect, and is unable to adequately provide for and respond to his special needs. In addition, the record reveals that respondent’s two healthy children have previously been adjudicated neglected and remain in foster care. In view of the foregoing, we affirm Family Court’s order finding of neglect and relieve respondent’s counsel of her assignment (see, e.g., Matter of William EE., 245 AD2d 813; see also, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.

 Although there was a finding of neglect against Kaleb’s father as well, only respondent is appealing.